DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 12/31/20 has been acknowledged.
Applicant amended Abstract and Specification to overcome their objections presented by the Non-Final Rejection mailed 10/02/20 and to overcome discrepancies between the specification and the claims.
Applicant further amended Claims 1, 4, 17, 19, and 24 to overcome at least their rejections under 35 U.S.C. 112(b) presented by the Non-Final Rejection. 

Status of Claims
Claim 25 was earlier withdrawn from consideration as belonging to the invention not chosen for examination.
Claims 1-24 are examined on merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In re Claim 19: Claim 19 recites: “the semiconductor barrier region comprises one or more recesses, wherein the drift region extends entirely into each of the one or more recesses”. Although paragraph 0102 of the specification has a similar recitation, other paragraphs of the specification conflict with paragraphs 0102: Paragraph 0105 states that a so-called “recess” provides a passage for a load current, while paragraph 0106 explains that “a recess” (of the current application) means that a barrier at a corresponding position(s) is absent. Paragraph 0104 states that a so-called recess is filled with a section of the drift layer, which is understandable, since a recess (in the meaning of paragraph 0106) cannot be filled with an entire drift layer. But an absence of a barrier - means “a hole (opening)” in the barrier, not a recess, since a recess is a shift of a border of a material with respect to an overall border, not an absence of the border.
Appropriate correction is required to clarify the claim language.
For this Office Action, based on paragraphs 0106 and 0104, the above limitation of Claim 19 was interpreted as: “the semiconductor barrier region comprises one or more openings, wherein one or more sections of the drift region extend through the one or more openings”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-8, 12, 15-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2003/0102486) in view of Baburske et al. (US 2018/0019319) and Arakawa et al. (US 2015/0115314).
In re Claim 1, Inoue teaches a power semiconductor transistor (such as an IGBT, Abstract), comprising (Fig. 5):
a semiconductor body 17, 16, 11, 12 (paragraphs 0092-0093) coupled to a first load terminal 19 (paragraph 0094, which is an emitter terminal connected to “E”) and a second load terminal 20 (paragraph 0095, the second terminal being a collector terminal) of the transistor and comprising 
a drift region 11, 16 of a first conductivity type (such as n-type, as Fig. 5 shows) configured to conduct a load current between the first and second load terminals (as appropriate for a vertical IGBT, paragraph 0095);
at least one power unit cell comprising (Annotated Fig. 5):
Annotated Fig. 5

    PNG
    media_image1.png
    270
    522
    media_image1.png
    Greyscale

at least one control trench 13 having a control trench electrode 14 (paragraph 0092); 
at least one further trench 26 (paragraph 0114) having a further trench electrode 28 (paragraph 0117); 
at least one active mesa AM (as in Annotated Fig. 5) comprising an emitter region 15 (paragraph 0095) of the first conductivity type and electrically connected to the first load terminal 19 and a channel region 12 of a second conductivity type (paragraph 0092) and separating the emitter region 15 and the drift region 11, 16, wherein, 
in the at least one active mesa, at least a respective section of each of the emitter region 15, the channel region 12 and the drift region 11, 16 are arranged adjacent to a sidewall of the at least one control trench 21, and wherein 
the control trench electrode 14 is configured to receive a control signal from a control terminal G of the power semiconductor transistor and to control the load current in the at least one active mesa: see paragraph 0028 of Thiele et al (US 2014/0015046) or paragraphs 0007, 0046 of Baburske) – on the inherency the above feature of the control electrode, wherein 
the at least one active masa has a first width at the channel region, wherein
a p-n junction between the channel region 12 and the drift region 11, 16 is disposed in an upper region of the at least one active mesa which has the first width.
Inoue does not teach:
a semiconductor barrier region of the second conductivity type formed in the semiconductor body and overlapping with at least 50% of a first width of the 
the at least one active mesa has the first width at the channel region and a second width at an opening portion of the at least one active mesa, the second width being smaller than 75% of the first width.
However, Inoue teaches that the further trench with its electrode is created in a cell between two control trenches (paragraph 0114), has the same shape and size as the control trench, and its electrode is coupled to a gate terminal G (to which the control electrode is coupled).
Baburske teaches (Fig. 1A) a vertical IGBT (paragraph 0003) in which a semiconductor barrier region 104 of a second conductivity type (paragraph 0053) separates two portions – 103 and 107 - of a drift region of a first conductivity type (paragraphs 0056, 0059) and overlaps at least 50% of a first width of the at least one active mesa 14 (paragraph 0072) and with a bottom of all control trenches 13 (paragraph 0055) of a cell – actually, the barrier region 104 - 100% overlaps with a mesa region and with all control trenches, partially covers bottom of trenches sidewalls and is disposed along an entire length of two drift regions 103 and 107 and a semiconductor substrate on which other IGBT elements are disposed.  
Inoue and Baburske teach analogous art directed to a vertical IGBT comprised a trench gate electrode, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Inoue device in view of the Baburske device, since they are from the same field of endeavor, and Baburske created a successfully operated device.

Inoue/Baburske does not teach an active mesa with a variable width, in particular, the active mesa having the first width at the channel region and a second width at an opening portion of the at least one active mesa, the second width being smaller than 75% of the first width.
Arakawa teaches (Figs. 1 and 10, paragraphs 0030, 0031, 0034) an active mesa having a first width B at a channel region 4 and a second width A at an opening portion of the active mesa (e.g., within a drift region 3), the second width being smaller than 75% of the first width. 
Inoue/Baburske and Arakawa teach analogous art directed to a vertical IGBT comprised a trench gate electrode, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Inoue/Baburske device in view of the Arakawa device, since they are from the same field of endeavor, and Arakawa’ device successfully operates.

As is shown in Annotated Fig. 10, Arakawa teaches various possibilities of pn junction dispositions: a First pn (junction) is created adjacent to a middle of the trench (and a middle of the active mesa) and has a width that is slightly less than the first width; a Second pn (junction) is created adjacent to an upper part of the trench (and the active mesa) and has a width equal to the first width: 
Annotated Fig. 10

    PNG
    media_image2.png
    402
    602
    media_image2.png
    Greyscale

Considering that Inoue teaches pn- junctions disposed proximate to an upper region of a trench and an upper region of the mesa, it would have been obvious for one of ordinary skill in the art before filing the application creating trenches (and, accordingly active mesas) in the Inoue/Baburske/Arakawa with the junction similar to the “Second 
Inoue and Arakawa teach power semiconductor devices belonging to an IGBT, and, accordingly, they do not teach such part of the device as a source region (claimed by Claim 1), applicable for a MOSFET – they teach an emitter region, applicable for the IGBT. Baburske, however, teaches that a power semiconductor device may be an IGBT or a MOSFET (paragraph 0003). 
One of ordinary skill in the art knows a difference between a MOSFET and an IGBT (see submitted with the Non-Final Rejection a NPL directed to a difference between an IGBT and a MOSFET and published in 2011), e.g., one of ordinary skill in the art know that a MOSFET and an IGBT have mostly the same structure and they comprise the same two elements – “an emitter and a gate” in an IGBT - that are called “a source and a gate” for a MOSFET, while a third element in these devices, being disposed at a similar position in both types of transistors, is different: a collector for an IGBT has a conductivity opposite to that of an emitter, while a drain for a MOSFET has the same conductivity as a source. Based on the known difference between the IGBT and a MOSFET, one of ordinary skill in the art before filing the application could modify any structure of an IGBT by creating on its base a MOSFET. 
It would have been obvious for one of ordinary skill in the art before filing the application, create a MOSFET (with a source region, claimed by Claim 1, instead of an emitter region of Inoue) on the base of the Inoue/Baburske/Arakawa IGBT, if it is desirable to extend a field of applicability of the created device to vertical MOSFETs. 

In re Claim 2, Inoue/Baburske/Arakawa teaches the power semiconductor transistor of Claim 1 as cited above. 
Inoue/Baburske/Arakawa further teaches (e.g., Inoue teaches in Annotated Fig. 5) that the at least one power unit cell further comprises at least one inactive mesa IM arranged adjacent to the at least one further trench 26, and that a transition between the first load terminal 19 and the at least one inactive mesa provides an electrical insulation 18 (paragraph 0093) at least for charge carriers of the first conductivity type.
In re Claim 3, Inoue/Baburske/Arakawa teaches the power semiconductor transistor of Claim 1 as cited above, wherein (as is clear from Claim 1, explaining a modification per Baburske) the bottom of the bottom of the at least one further trench 26 and a bottom of the bottom of the at least one control trench 13 extend into the semiconductor barrier region – similar to extensions of Baburske trenches into his semiconductor barrier region.
In re Claim 4,
In re Claim 5, Inoue/Baburske/Arakawa teaches the power semiconductor transistor of Claim 1 as cited above, with the semiconductor barrier region of the second conductivity type created per Baburske.
Inoue/Baburske/Arakawa further teaches (e.g., Baburske teaches in Fig. 1A, paragraph 0053) that a semiconductor barrier region 104 is electrically floating. 
Since the semiconductor barrier region in the Inoue/Baburske/Arakawa device was created per Baburske and based on the motivation identified by Baburske, it would have been obvious creating the semiconductor barrier region in the Inoue/Baburske/Arakawa transistor electrically floating.
In re Claim 6, Inoue/Baburske/Arakawa teaches the power semiconductor transistor of Claim 1 as cited above, wherein a variable width of the active mesa (with the variable width created per Arakawa) corresponds to a variable width of the at least one control trench.
Based on dimensions provided by Arakawa (as shown for Claim 1), a simple evaluation shows that the at least one control trench increases in width by at least 25% along an extension into the semiconductor body.
In re Claim 7, Inoue/Baburske/Arakawa teaches the power semiconductor transistor of Claim 1 as cited above, wherein, as emphasizes for Claim 1, the further trench and the further electrodes are created in the same shape as the control trench and the control electrode, the shapes correspond to the control trench and the control electrode of Fig. 1 of Arakawa.
Based on dimensions provided by Arakawa for a variable width of an active mesa (as shown for Claim 1) a simple evaluation shows that the at least one control 
In re Claim 8, Inoue/Baburske/Arakawa teaches the power semiconductor transistor of Claim 1 as cited above, wherein the semiconductor barrier region is created per Baburske.
Inoue/Baburske/Arakawa further teaches (e.g., Baburske teaches in Fig. 1A and it would have been obvious creating the structure of Claim 1 the same way to use the advantages explained by Baburske) that a semiconductor barrier region 104 is separated from a channel region 102 by at least a part of a drift region 103 and forms both an upper pn-junction and a lower pn-junction with the drift region – such as with parts of the drift region 103 and 107.
In re Claim 12, Inoue/Baburske/Arakawa teaches the power semiconductor transistor of Claim 8 as cited above, wherein Baburske teaches insertion of a barrier region of the second conductivity type within a drift region of the first conductivity type, as shown for Claim 1.
Inoue/Baburske/Arakawa further teaches (as it is obvious from Clam 1 and from Fig. 1A of Baburske) that lower pn-junction (such as 1047 in Fig. 1A of Baburske) is arranged below both the bottom of the at least one further trench (creating being identical to the control trench, as shown for Claim 1) and a bottom of the at least one 
In re Claim 15, Inoue/Baburske/Arakawa teaches the power semiconductor transistor of Claim 1 as cited above, wherein the at least one active mesa is created in the same manner and with dimension similar to those taught by Arakawa, while the semiconductor barrier region is created per Baburske – under a top portion of the drift region 103 and overlapping with an active mesa (see Fig. 1A of Baburske).
It would have been obvious for one of ordinary skill in the art before filing the application that in the Inoue/Baburske/Arakawa structure of Claim 1, a section of the at least one active mesa (having the first and \second widths) vertically overlaps with the semiconductor barrier region.
In re Claim 16, Inoue/Baburske/Arakawa teaches the power semiconductor transistor of Claim 1 as cited above, wherein the second width of the active mesa is created per Arakawa.
Arakawa does not teach (Fig. 1, paragraph 0034) that the second width A is within a range of 10 nm to 300 nm – he teaches the second width being about 500 nm. However, values of 300 nm of the current application and 500 nm (per Arakawa) are from the same range. MPEP teaches in 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-07.2015] that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), and in particular to the case where the prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%”, while the court held that “about 1-5%” allowed for concentrations slightly above 5%. Accordingly, in view of the MPEP, it would have been obvious that the limitation of Claim 16 is obvious for the Inoue/Baburske/Arakawa transistor of Claim 1.
In re Claim 17, Inoue/Baburske/Arakawa teaches the power semiconductor transistor of Claim 1 as cited above, wherein Arakawa (in Fig. 1) teaches shapes of the active mesa and the control trench created for Claim 1, such that the control trench has a substantially constant width within a portion that overlaps with a channel layer 4.  
Inoue further teaches that the control trench electrode is configured for inducing an inversion channel within the channel region 12 (paragraph 0095). In addition, the limitation regarding introducing an inversion channel is a functional limitation. In accordance with MPEP 2112.01   Composition, Product, and Apparatus Claims [R-08.2012], I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: “
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best,
In re Claim 18, Inoue/Baburske/Arakawa teaches the power semiconductor transistor of Claim 1 as cited above with the active mesa shape created per Arakawa, who teaches (Fig. 1) that a decrease of width of the at least one active mesa (incorporating a channel region 4) starts at a level below the channel region 4.
In re Claim 20, Inoue/Baburske/Arakawa teaches the power semiconductor transistor of Claim 1 as cited above, wherein the semiconductor barrier is created per Baburske to be disposed along entire drift layer 11 of the Inoue’ cell, the cell comprised a few active mesas AM and a few inactive mesas IM (as in Annotated Fig. 5), wherein the semiconductor barrier connects inactive mesas IM to each other.
Inoue further teaches (Fig. 10, paragraph 0143) that the power semiconductor transistor comprises a plurality of power unit cells. 
It would have been obvious for one of ordinary skill in the art before filing the application to understand that the cell of Claim 1 could be multiplied, when it is desirable creating a device having a large current capacity (Inoue, paragraph 0011).
It would have been obvious for one of ordinary skill in the art before filing the application creating a plurality of unit cells repeating the structure of Claim 1 such that drift regions and semiconductor barrier regions of other cells would be extensions of those of Claim 1, for the manufacturing simplicity, in which case, the semiconductor barrier region would connect inactive mesas included in the plurality of power unit cells with each other (the same way it connects inactive mesas for Claim 1).
In re Claim 21, Inoue/Baburske/Arakawa teaches the power semiconductor transistor of Claim 1, wherein (as explained for Claim 1) the control trench electrode and the further trench electrode are electrically coupled to the same control terminal G (Fig. 
In re Claim 22, Inoue/Baburske/Arakawa teaches the power semiconductor transistor of Claim 1 as cited above, wherein the semiconductor barrier region is created per Baburske and shall, obviously, be created in a similar way.  Baburske teaches that the semiconductor barrier region (Fig. 1A, 104, paragraph 0082) has a dopant concentration in the range from 1e13 cm-3 to 2x e15 cm-3 that overlaps with the claimed concentration of Claim 22, such as being of greater than 1e14 cm-3 and smaller than 1e18 cm-3. In accordance with MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-07.2015], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In re Claim 23, Inoue/Baburske/Arakawa teaches the power semiconductor transistor of Claim 1 as cited above.
Inoue further teaches that a power unit cell comprises (Fig. 6, paragraph 0119): at least one source trench having a source trench electrode (e.g., cited as: “an emitter trench 26 having an emitter trench electrode 28”) electrically connected to the first load terminal 19 (or “E”) and/or at least one floating trench having an electrically floating trench electrode.

It would have been obvious for one of ordinary skill in the art before filing the application to modify the device of Claim 1 by adding into this device a source trench with a source electrode (per Fig. 6 of Inoue), in order to have benefits of both – of an increased speed of the transistor operation (Inoue, paragraph 0117) and of a larger conductivity modulation (Inoue, paragraph 0115), if desirable.
In re Claim 24, Inoue teaches a power semiconductor transistor comprising at least one power unit cell (Fig. 6) having an insulated gate transistor configuration and a control trench 13 (paragraph 0092) and a source trench 26 (paragraph 0117), the control trench and the source trench laterally confining an active mesa (extending from region 12 to under the trenches), wherein each of the control trench 13, the source trench 26 and the active mesa extends into a drift region 11 (paragraph 0092). 
Inoue further teaches that the active mesa comprises a source region 15 of the first conductivity type (paragraph 0095), a channel region 12 of the second conductivity type (paragraph 0092) disposed below the source region 15, and a drift region 11, 16 of 
Inoue also teaches that the at least one active mesa comprises a p-n junction between the channel region 12 and the drift region 11, 16 (disposed in an upper portion of the active mesa).
Inoue does not teach that the control trench, the source trench, and the active mesa extend into an electrically floating semiconductor barrier region of a second conductivity type, and wherein a width of the active mesa decreases by at least 25% along a total vertical extension of the active mesa. 
Baburske teaches (Fig. 1A) a vertical insulated gate transistor (paragraph 0005) in which a floating semiconductor barrier region 104 of a second conductivity type (paragraph 0053) separates two portions of a drift region, 103 and 107, of a first conductivity type (paragraphs 0056, 0059), the barrier region overlaps with at least 50% of a first width of the at least one active mesa 14 (paragraph 0072) and with a bottom of all control trenches 13 (paragraph 0055) of a cell – actually, the barrier region 104 - 100% overlaps with all trenches and partially covers bottom of their sidewalls and is disposed along two portions of the drift and along a semiconductor substrate on which all elements of the transistor are built.  
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Inoue device of Fig. 6 by inserting a floating semiconductor barrier region of a second conductivity type within a drift region of the first conductivity type such that it would be disposed along created two portions of the drift region with a 
Inoue/Baburske does not teach an active mesa with a variable width, wherein a width of the active mesa decreases by at least 25% along a total vertical extension of the active mesa, wherein the width of the active mesa decreases only at locations below an upper portion of the at least one active mesa that comprises a p-n junction between the channel region and the drift region. 
Arakawa teaches (Fig. 1, paragraph 0034) an active mesa having the first width B of about 1.5 µm in an upper portion and a second width A of about 0.5 µm in a lower portion, e.g., wherein a width of the active mesa decreases by at least 25% along a total vertical direction. 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Inoue/Baburske transistor by modifying shapes of the Inoue trenches and the active mesas by using shapes of Arakawa’ trenches and mesas, such active mesa has a first width in an upper portion and a second width in a lower portion, wherein a width of the active mesa decreases by at least 25% along a total vertical direction (per Arakawa), wherein such modification allows reducing a large electric field concentration in a region between adjacent trenches (Arakawa, paragraph 0010). 
Arakawa further teaches (Annotated Fig. 10) various dispositions of p-n junctions: a First p-n (junction) is created adjacent to a middle of the trench (and a middle of the active mesa), wherein the mesa has a width slightly lower than the first width; a Second p-n (junction) is created adjacent to an upper part of the trench (and the active mesa), wherein the mesa has the first width.
.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue/Baburske/Arakawa in view of Kitamura (US 2017/0018637). 
In re Claim 9, Inoue/Baburske/Arakawa teaches the power semiconductor transistor of Claim 8 as cited above, wherein the semiconductor barrier region of the second conductivity type is created in the drift region of the first conductivity type, per Baburske. 
Baburske teaches (Fig. 1A) that a channel region 102 forms a first pn-junction 1023 with a drift region 103, the first pn-junction being present within an active mesa 14, and that there is a distance along a vertical direction between the first pn-junction 1023 and an upper pn-junction 1034, but does not teach that the above distance is at least 150 nm.
Kitamura teaches (Fig. 1) an IGBT in which a channel region 2c forms a first pn junction with a drift region 13, the first junction located within an active mesa (between gate trenches), wherein a distance along a vertical direction between the first pn 
Inoue/Baburske/Arakawa and Kitamura teach analogous art directed to a vertical IGBT comprised a barrier region of a second conductivity type inserted within a drift region of a first conductivity type, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Inoue/Baburske/Arakawa device in view of the Kitamura device, since they are from the same field of endeavor, and Kitamura created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Inoue/Baburske/Arakawa device by creating the above-discussed distance being at last 150 nm (per Kitamura), in order to enable dimensional parameters of the upper portion of the drift layer disposed above the barrier layer.
In re Clam 10, Inoue/Baburske/Arakawa teaches the power semiconductor transistor of Claim 8 as cited above, with Baburske teaching insertion of the barrier layer of the second conductivity type within the drift layer of the first conductivity type. 
Baburske further teaches that a section of a drift region 107 (Fig. 1A) arranged below an upper junction 1034 has a dopant concentration in a range from 1x1014 cm-3 to 5x1016 cm-3 (paragraph 0083), but does not teach that a section of the drift region 103 arranged above the upper pn-junction has a dopant concentration within a range of 10-1 to 105 times a dopant concentration of a section of the drift region arranged below the upper pn-junction, since Baburske does not teach a dopant concentration of region 103.
13 cm-3 (paragraph 0054).
It would have been obvious for one of ordinary skill in the art before filing the application creating the upper drift region of Inoue/Baburske/Arakawa device of Claim 8 with a concentration taught by Kitamura, in order to enable creation of this region with electrical parameters (such as dopant concentrations) used in the art; such modification makes it obvious that a section of the drift region arranged above the upper pn-junction has a dopant concentration within a range of 10-1 to 105 times a dopant concentration of a section of the drift region arranged below the upper pn-junction.
In re Claim 11, Inoue/Baburske/Arakawa/Kitamura teaches the power semiconductor transistor of Claim 10 as cited above, wherein the section of the drift region arranged above the upper pn-junction has a dopant concentration (created per Kitamura) formed at least partially by an implanted dopant (Kitamura, paragraph 0054).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue/Baburske/Arakawa in view of Arakawa et al. (US 2015/0048413) – Arakawa-1, hereafter.
In re Claim 13, Inoue/Baburske/Arakawa teaches the  power semiconductor transistor of Claim 1 as cited above, but does not teach that the control trench electrode forms a void region in a lower portion of the at least one control trench.
Arakawa-1 teaches (Fig. 4, paragraph 0028) a control trench with a control trench electrode 5 comprised a void region 6 in a lower portion of the control trench.

It would have been obvious for one of ordinary skill in the art before filing the application to substitute the control electrode of Arakawa with the control electrode of Arakawa-1 comprising a void, wherein such modification is beneficial for improving a reliability of the transistor (Arakawa-1, paragraph 0011).
In re Claim 14, Inoue/Baburske/Arakawa/Arakawa-1 teaches the power semiconductor transistor of Claim 13 with the control electrode taught by Arakawa-1, who teaches (Fig. 4, paragraph 0028) that the void region 6 does not extend into an upper portion of the at least one control trench.

Allowable Subject Matter
Claim 19, as interpreted, contains allowable subject matter.
Reason for Indicating Allowable Subject Matter
The prior art of record do not teach such limitation of Claim 19 (as interpreted) as: “the semiconductor barrier region comprises one or more openings, wherein one or more sections of the drift region extend through the one or more openings”, in combination with limitations of Claim 1, on which claim 19 depends. Please, note that 

Response to Arguments
Applicant’ arguments (REMARKS, filed 12/31/20) have been fully considered.
Examiner agrees with Applicant (REMARKS, page 12) that amendments to the claims removes grounds for objections to the drawings presented by the Non-Final Rejection.
Examiner agrees with Applicant (REMARKS, page 12) that amendments to the abstract and specification removes most grounds for their objections (excluding the issue of “a recess”, as related to Claim 19 and paragraphs 0102-0106 of the specification).
Examiner agrees with Applicant (REMARKS, pages 12-15) that amendment to the specification and the claims remove grounds at least for rejections of the claims under 35 U.S.C. 112(a) and for most rejections under 35 U.S.C. 112(b).
Examiner disagrees with Applicant (REMARKS, pages 15-19) that independent Claims 1 and 24 are patentable: the current Office Action. However, the amended Claim 19, as interpreted, contains an allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible). 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 02/03/21